Citation Nr: 0016949	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
a service connected psychiatric disorder classified as 
schizophrenia and/or post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
14, 1997 for an increased evaluation of a service connected 
psychiatric disorder classified as schizophrenia and/or post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

Entitlement to service connection for schizophrenic reaction 
was initially established in a September 1972 rating 
decision, and a noncompensable evaluation was assigned.  A 10 
percent evaluation was assigned in a March 1981 rating 
decision following a period of temporary total disability.  
In an August 1981 determination, the Board awarded a 30 
percent evaluation for this disability, classified as 
paranoid schizophrenia.  This evaluation was confirmed and 
continued by subsequent RO decisions, including decisions in 
February 1990, August 1990 and January 1996, which awarded 
temporary total disability under 38 C.F.R. § 4.29 and then 
restored the 30 percent rating.  The veteran filed a notice 
of disagreement with the portion of the January 1996 decision 
that denied an increased evaluation for his psychiatric 
disorder, but failed to perfect the appeal.

This matter now comes before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision, dated in 
December 1997, of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, Regional Office (RO), which assigned 
a 50 percent disability rating for a service connected 
psychiatric disability, now classified as schizophrenia with 
features of PTSD, effective from November 1, 1997, following 
termination of a temporary total disability evaluation 
assigned from September 17, 1997.  Prior to September 17, 
1997, a 30 percent evaluation was assigned for this 
condition.  The veteran filed a notice of disagreement in 
January 1998, specifically contesting the effective date 
assigned by the RO for the 50 percent evaluation.  

While the claim was pending, the claims file was transferred 
to the Montgomery, Alabama RO, which, in a December 1998 
rating decision, granted an earlier effective date of 
February 14, 1997 for the 50 percent evaluation of the 
service connected psychiatric disorder.  The veteran did not 
reply to a letter submitted by the RO in January 1999, which 
offered him an opportunity to withdraw this appeal, if he was 
satisfied with the outcome of this decision.  The RO also 
furnished a statement of the case limited to the effective 
date issue in January 1999.  The veteran perfected this 
appeal by submitting his VA form 9 regarding this issue 
within the same month.    

This matter also comes before the Board from a perfected 
appeal of the December 1998 rating decision, which also 
denied an evaluation greater than 50 percent for the 
psychiatric disorder.  The above-mentioned VA form 9 of 
January 1999 also served as a notice of disagreement with the 
RO's denial of the increased evaluation.  The RO furnished a 
supplemental statement of the case (SSOC) addressing this 
particular issue in January 2000, which now classified the 
veteran's disorder as PTSD.  The veteran's February 2000 
rebuttal to that SSOC serves as a timely substantive appeal 
of this issue. 


FINDINGS OF FACT

1.  Medical evidence demonstrates the veteran's service- 
connected psychiatric disorder is presently manifested by 
symptoms such as nightmares, persistent paranoid thoughts, 
delusional thoughts, impaired impulse control, difficulty in 
adapting to stressful circumstances, and near-continuous 
panic or depression of such severity to the extent that it 
produces deficiencies in most areas, such as work, school, 
family relations and an inability to establish and maintain 
effective relationships.

2.  On May 7, 1997, the RO received a statement from the 
veteran, which was construed as a claim for entitlement to an 
increased evaluation for his psychiatric disorder.

3.  The veteran's hospital admission on February 14, 1997 is 
the first time within a year prior to the claim that it is 
factually ascertainable that an increase in disability 
occurred.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for his service 
connected psychiatric disability are met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9203, 9411 (1999).

2.  An effective date earlier than February 14, 1997, for the 
assignment of a rating greater than 30 percent for his 
psychiatric disability is not warranted.  38 U.S.C.A. §§ 
1155, 5110 (West 1991 and Supp. 1999); 38 C.F.R. § 3.400 
(1999); 38 C.F.R. §§ 4.16(a); 4.132, Diagnostic Codes 9203, 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Increased Rating Claim

Factual Background 
 
The veteran contends that the evaluation assigned to his 
service connected schizophrenia, with PTSD features is 
inadequate to reflect its current level of severity.  He also 
takes issue with the effective date presently assigned for 
the 50 percent evaluation.  

Service medical records reveal that the veteran treated for 
schizophrenic reaction, acute, paranoid in November 1967. 

A May 1972 psychiatric evaluation indicated that the veteran 
had been symptom free since December 1971.  The examiner 
assessed him as not having any psychiatric illness of a 
disabling nature.  Based on the findings of this examination, 
the RO awarded service connection for a schizophrenic 
reaction and assigned a noncompensable evaluation in a 
September 1972 rating decision.

The record reflects outpatient treatment and a number of 
psychiatric hospitalizations beginning in the 1980's.  The 
veteran was awarded a 30 percent evaluation for his symptoms 
by the Board in an August 1981 determination.  When he was 
hospitalized in 1990, the assessment was schizophrenia, 
schizo-affective depressed with paranoid features and 
features of PTSD, delayed type.  Since then, PTSD type 
symptomatology has been elicited in subsequent medical 
records and VA compensation and pension examinations.  

In 1991, the veteran was found to be eligible for Social 
Security disability benefits based on schizophrenia, anxiety 
disorder with PTSD features, substance addiction disorder and 
other non- psychiatric disorders.  

In July 1995, the veteran was admitted to the VA hospital 
with severe symptoms, including nightmares, flashbacks and a 
feeling that someone was after him.  On admission, he was 
thin, poorly nourished and weighed 105 pounds, having lost 50 
pounds in June.  He was positive for a blood alcohol level of 
16 and acknowledged drinking a six pack before admission.  
His GAF on admission was 20.  He received inpatient 
psychiatric treatment as well as general medical treatment, 
and did not exhibit psychotic thought or behavior during this 
admission.  He was discharged in September 1995 with a 
diagnoses of PTSD and history of alcohol dependence.

An August 1995 VA examination conducted during the inpatient 
stay included complaints of violent dreams, being bothered by 
loud noises and paranoid feelings around people.  However, 
the veteran did not have thought broadcasting or visual 
hallucinations, although he said he heard noises in the 
nearby woods.  His judgment and insight were regarded as 
intact.  The diagnosis was PTSD, delayed, moderate and 
alcohol abuse by history.  An addendum noted that the 
service-connected diagnosis of schizoaffective disorder could 
very well be a "warrant" of PTSD, delayed type, with 
affective features.  At the time of this exam, the prominent 
features were PTSD.

In June 1996, the veteran was hospitalized for an 
exacerbation of what was described as PTSD.  He complained of 
nightmares, inability to sleep, being anxious, and 
flashbacks.  His GAF score on admission was 30, and highest 
level in the past year was 40.  He denied homicidal or 
suicidal ideations on admission.  A history of seven or eight 
hospitalizations was given, with the first one for 
"questionable schizophrenia."  He was treated on the Acute 
Psychiatry Unit with medications, supportive counseling, 
group therapy and he responded satisfactorily and 
beneficially to the regimen.  

A letter submitted in August 1996 by a private physician 
stated that the veteran suffered from multiple medical and 
psychiatric problems, including a severe case of PTSD, for 
which he was taking multiple medications.  An October 1996 
letter from the same physician repeated this assertion.  

In February 1997, the veteran was hospitalized for what 
continued to be assessed as PTSD, as well as a personal 
relational problem.  His GAF on admission was 30-40.  He 
presented with complaints of feeling depressed, not sleeping 
appropriately, low appetite, low energy and poor 
concentration.  He stated being unable to relate to his wife 
appropriately and abusing her emotionally.  He also had 
physical problems, including respiratory problems, for which 
he received treatment.  He improved progressively during 
treatment and had improved sleep, appetite and energy level 
patterns.  He reported a better mood with appropriate and 
full range of affect.  He denied suicidal or homicidal 
ideations.  He denied audio or visual or tactile 
hallucinations, interacted well with others and caused no 
problems.  He was granted full privileges and moved to open 
ward, and following further treatment he was discharged at 
the end of the month.  However, his GAF was noted not to be 
better than that prior to admission.

In September 1997, the veteran was again hospitalized for 
inpatient treatment of psychiatric complaints.  He was noted 
to be married, domiciled and unemployed and his complaints 
included feeling depressed, having nightmares, flashbacks and 
insomnia.  He reported being unable to socialize with others, 
and had problems relating to his wife, with much dispute and 
verbal abuse noted.  He claimed to be hearing voices talking 
about him for two to three weeks.  He also had physical 
problems, including respiratory problems, for which he 
received treatment.  While under treatment he improved over 
time with better eating, sleeping, and energy level.  He 
reported a better mood with appropriate affect, and had 
minimal nightmares and flashbacks.  He denied suicidal or 
homicidal ideations.  
He denied audio or visual or tactile hallucinations, 
interacted well with others and caused no problems.  He was 
released in October 1997.  His GAF was 50-60, which was also 
the highest level in the past year.

In September 1998, the veteran underwent a VA examination.  
This included a claims file review which noted the diagnoses 
of schizophrenia and PTSD, followed by the opinion that the 
statements and summaries from the VA medical center records 
in Tuskeegee supported a diagnosis of PTSD rather than of 
chronic schizophrenia.  The history of recent 
hospitalizations, including most recently in February 1998, 
was given.  The veteran claimed an average of one to two 
hospitalizations a year for psychiatric symptoms.  

The veteran's current complaints were that he continued to be 
very symptomatic and considered his condition unstable at 
best.  He reported that he wasn't doing well, he did not 
sleep, and did not have a normal life anymore.  He reported 
that he just stayed angry, upset and anxious a lot.  He was 
very irritable, and even little things would set him off.  
Pervasively he claimed to just not care anymore.  He stated 
that he did not want to be messed with and he wished everyone 
would leave him alone.  He reported sleeping about 1 to 2 
hours a night and was usually awakened by nightmares.  He 
claimed to dream 2 to 3 times a night about killing and 
someone killing him and that these were related to Vietnam.  
He was said to have difficulty relating to people, was noted 
to be very paranoid and suspicious of others.  He stated he 
did not want to leave the house, stating he didn't trust 
anybody.  He preferred to be by himself, was basically 
withdrawn and stayed in his room a lot.  He was noted to even 
be distant with his wife.  

The veteran's wife was with him during the evaluation and 
agreed that he had no social life outside the house.  He did 
not answer the phone or open the door and stayed angry and 
upset.  He was described as sneaking around the house 
believing that people were sneaking up on him.  He reported 
carrying a gun around the house for protection, which upset 
his wife considerably.  He was described as truly believing 
that people were out to get him.  He reported that he 
continued to hear voices; denied delusions but admitted that 
he was paranoid, although he viewed this as a legitimate 
concern.  He was noted to have been unemployed for the past 
several years, at least 12 years, having last worked in 
refrigeration repair.  He quit secondary to increasing 
medical problems, particularly COPD, but also because of 
problems with stress at work.  He was noted to have been 
married for three years to his fourth wife.  He did not have 
any relationship with his children from previous marriages 
and did not really care about them.  He confirmed having 
marital problems due to his temper and periods of rage.  He 
admitted to being suspicious of his wife.  

On mental status examination, the veteran was observed to be 
casually attired and fairly groomed.  He was thin, and fairly 
nourished.  He appeared anxious and nervous during the 
evaluation.  He was not verbal or spontaneous and appeared 
somewhat guarded and evasive.  He expressed a lot of paranoid 
thoughts and feelings and admitted that he did not trust 
anyone and was suspicious of everybody.  He acknowledged 
hearing voices, especially at night, telling him "they are 
out to get you."  He denied visual hallucinations.  

The veteran's mood was anxious, irritable and depressed.  He 
cried a few times during the evaluation and his mood was 
labile and emotional.  He denied suicidal ideations, but 
expressed a tremendous sense of helplessness.  He also denied 
homicidal thought, but did admit to getting easily upset and 
angered.   He stated "I don't want anyone messing with me I 
don't care, I'm capable of hurting them."  His cognitive 
functions were diminished.  His memory for remote and past 
events was adequate, however his recent and immediate recall 
were inadequate.  His concentration and attention was 
likewise limited and coping abilities were minimal.  He 
remained capable of managing his benefits for VA purposes.  
He was said to report symptoms of PTSD as evidenced by 
recurrent bouts of nightmares and flashbacks and symptoms of 
increased illness and also moderate depression.

The clinical impressions rendered in the September 1998 VA 
examination were PTSD, chronic, severe, with symptom 
manifest, and chronic schizophrenia, paranoid type, with 
depressive features.  His GAF was 45.  He was said to have 
problems relating to primary support group, unemployment, 
financial problems and other social environment problems.  
The opinion forwarded was that based on the veteran's 
clinical presentation and review of background information, 
he had severe symptoms of PTSD, along with depression and 
chronic schizophrenia.  He was assessed as undeniably unable 
to obtain or maintain any gainful employment at this time.  
He was said to have severe and serious symptoms of impairment 
in all areas of function, especially in social, interpersonal 
and industrial setting.  

A VA treatment record from December 1998 noted that the 
veteran appeared comfortable in the group, with a goal of 
preventing exacerbation of symptoms.  During the past year, 
he was said to have had numerous episodes where he felt he 
was losing control over homicidal impulses and sought 
hospitalization.  Another goal was to help him maintain his 
life in the least restrictive environment.  It was not 
anticipated he could return to work.  The diagnoses included 
PTSD and psychosis by history.

The most recent treatment record, dated in August 1999, noted 
complaints including flashbacks, nightmares, social isolation 
and difficulties in the veteran's marriage.  The history of 
his participation in the group for 14 months was noted, and 
it was observed that at times, his perceptions of reality 
seemed unusual.  Significant problems discussed included 
social isolation, marital conflict, suicidal ideation, 
feeling out of control, anxious and depressed.  He reportedly 
held guardianship over an aged grandmother in a nursing home.  
He was noted to have considered hospitalization in July 1999, 
but left when told he would be assigned to a certain ward.  
He claimed to start shaking, sweating and getting weak at the 
prospect of being placed in that ward, because it was too 
closed in for him.  During group sessions the veteran was 
described as seeming depressed, and withdrawn although he was 
comfortable with other veterans in the group and could be 
drawn into conversations.  He had difficulty modulating his 
expressions of anger and frequently would hold it in until it 
erupted.  He was assessed with PTSD and a GAF of 40 was 
given.

Analysis

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

The veteran is currently evaluated as 50 percent disabled, 
for his psychiatric disorder, which has been classified by 
the RO at different times during this appeal as 
schizophrenia, with features of PTSD, and most recently as 
PTSD.  Both schizophrenia and PTSD are evaluated under the 
General Formula for rating mental disorders, 38 C.F.R. 
§ 4.130.

Pursuant to the Ratings Schedule, a 50 percent rating, the 
rating currently assigned, is available where there is 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Codes 9203, 9411 (1999).  

A 70 percent evaluation requires deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The nomenclature employed in 38 C.F.R. § 4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130. See 38 C.F.R. § 
4.130 (1999).

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

Upon review of the evidence, the Board finds that the 
evidence supports an increased evaluation for his service 
connected psychiatric disorder.  The record reveals that the 
veteran has had repeated hospitalizations for persistent 
psychiatric problems, with GAF scores reported as 45 in the 
most recent VA examination of September 1998, and 40 in the 
most recent VA treatment record of August 1999.  These GAF 
scores reflect a range between serious symptoms or a serious 
impairment in social, occupational, or school functioning, to 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school.  The 
opinion forwarded in the September 1998 VA examination is 
that he had severe and serious symptoms of impairment in all 
areas of function, especially in social, interpersonal and 
industrial settings.  This opinion was further bolstered by 
the more recent findings of the VA treatment record of August 
1999, which continued to report serious symptomatology. 

The record overall reveals his current symptomatology to be 
severe, to the extent that it produces deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

However, the medical evidence does not reveal a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
not shown to be a persistent danger to himself or others.  He 
remains competent to handle VA benefits.  While severely 
socially and industrially impaired, he continues to remain in 
a marital relationship. His thinking and communication are 
not grossly impaired; he does not experience persistent 
delusions or hallucinations; his behavior is not grossly 
inappropriate; he does not intermittently show inability to 
perform activities of daily living; and does not show 
impairment in orientation or significant memory loss.  
Therefore, the Board finds a 100 percent schedular rating is 
not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In this case, the Board finds no provision 
upon which to assign a higher rating above 50 percent.

Effective Date

Factual Background

Rating decisions in October 1995 and in January 1996 
confirmed a 30 percent rating for the veteran's psychiatric 
disability.  He filed a notice of disagreement with the 
January 1996 decision in July 1996.  A statement of the case 
(SOC) was issued on August 29, 1996.  The next communication 
from the veteran was a VA Form 21- 4138 received in October 
1996 in which he asked that his claims file be transferred 
because "I have a pending claim and will wish to go before 
the board."  

On May 7, 1997, the veteran filed a claim stating "At this 
time I would like to reopen my claim for PTSD (currently 
rated 30 percent), as this condition has worsened."  This 
claim was addressed by the December 1997 rating decision, 
which is currently before the Board.  The December 1997 
decision assigned a temporary total disability evaluation 
from September 17, 1997 to November 1, 1997, then assigned a 
50 percent evaluation, from November 1, 1997.  

Throughout the record, there are numerous other claims for 
entitlement to an increased evaluation for the psychiatric 
disorder that pre-date the December 1997 rating decision on 
appeal.  However, these claims have all been addressed by 
earlier rating decisions that are not before the Board at 
this time.  This includes the claim filed in July 15, 1996, 
requesting that his claim for an increase in compensation due 
to PTSD be reopened.  This request was addressed by an 
unappealed rating decision dated in September 1996, which is 
the most recent rating decision regarding the increased 
rating question prior to the December 1997 determination.  

Between the September 1996 determination and the December 
1997 determination, there are no communications from the 
veteran prior to the May 7, 1997 document that could be 
reasonably be construed as a claim for an increased 
evaluation.  An October 1996 letter to the RO which requested 
a transfer of his claims file to a different RO, did state 
that he has "a pending claim and will wish to go before the 
Board" but failed to specify further what this claim was 
for.  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1999). A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (1999). 

Except as otherwise provided, the effective date of a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, in cases involving 
disability compensation, it can be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400 (o) (1999).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. § 
3.1(r) (1999).

The Board notes that in the December 1998 rating decision 
issued while this appeal was pending, the RO determined that 
the effective date of the increased evaluation, which at the 
time was a 50 percent evaluation, should date back to 
February 14, 1997, the earliest date as of which it was 
determined it to be factually ascertainable that an increase 
in disability had occurred, within one year of the date of 
receipt of the claim (in this case, May 1997).  The Board 
must now determine whether an effective date earlier than 
February 14, 1997 is warranted.

As discussed above, the date of claim is shown to be the 
claim received on May 7, 1997.  The October 1996 letter to 
the RO, which cryptically mentioned "a pending claim and 
will wish to go before the Board" failed to satisfy the 
requirement of an informal claim because it did not identify 
what benefit was being sought.  See 38 C.F.R. § 3.155(a) "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by 
Department of Veterans Affairs...may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  Therefore the October 1996 communication is 
not a claim.  38 C.F.R. § 3.1(p) (1999).  Nor are there other 
communications prior to May 1997 that satisfy the 
requirements of a claim regarding the issues on appeal.  

The Board must therefore determine whether it was factually 
ascertainable that an increase in disability earlier than 
February 1997 had been demonstrated within a year prior to 
the May 1997 claim.  As the veteran's disorder has been 
classified at various times as schizophrenia and PTSD, the 
Board will consider the criteria for both disorders in effect 
within a year prior to the filing of this claim.  

The rating schedule for psychotic disorders directed that a 
50 percent disability evaluation was warranted for a paranoid 
schizophrenic disorder when there was considerable impairment 
of social and industrial adaptability. 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).  A 70 percent evaluation 
required lesser symptomatology than that of 100 percent, such 
as to produce severe impairment of social and industrial 
adaptability. Id. A 100 percent evaluation is warranted for 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce social and 
industrial adaptability. Id.

Under the provisions of Diagnostic Code 9411 (PTSD) which 
were in effect prior to November 7, 1996, where the ability 
to establish and maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted. Id.  When the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community, and totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
result in profound retreat from mature behavior, with 
demonstrable inability to obtain or retain employment, a 100 
percent rating is warranted.  

Of note are the hospital treatment records from June 12, 1996 
to June 17, 1996 for what was described as an "acute 
exacerbation" of symptoms.  During this brief period of 
hospitalization, he complained of nightmares, inability to 
sleep, being anxious, and flashbacks.  His GAF score on 
admission was 30, and highest level in the past year was 40.  
He denied homicidal or suicidal ideations on admission.  A 
history of seven or eight hospitalizations was given, with 
the first one for "questionable schizophrenia."  He was 
treated on the Acute Psychiatry Unit with medications, 
supportive counseling, group therapy and he responded 
satisfactorily and beneficially to the regimen.  

Subsequent to this brief hospitalization, the veteran 
apparently continued with outpatient treatment, as evidenced 
by the letters of August 1996 and October 1996.  However, he 
was not hospitalized again until February 14, 1997.  The 
February 1997 hospital stay, again noted a GAF of 30-40 on 
admission.  This time, he remained until the end of the 
month, and significantly upon discharge, his GAF score was 
noted not to have improved from the time of admission.  This 
February 1997 hospitalization therefore is the first time it 
was factually ascertainable that an increase in disability 
had occurred within one year prior to his claim filed in May 
1997.  

Upon review of the evidence, and with application of 38 
C.F.R. § 3.400 (o), the Board finds that entitlement to an 
effective date earlier than February 14, 1997 is not 
warranted.  The  Board acknowledges that the veteran's 
psychiatric symptoms at the time of his June 1996 
hospitalization were clearly productive of at least 
considerable social and industrial impairment, and meets the 
criteria for an increased evaluation above 30 percent, under 
the provisions pertaining to schizophrenia and PTSD in effect 
at the time.  See 38 C.F.R. § 4.132, Diagnostic Codes 9203, 
9411 (1996).  However, the evidence reveals this episode of 
impairment, classified by the treating physicians as an 
"exacerbation," to be acute in nature; he was discharged 
five days later, having benefited satisfactorily from the 
regimen.  There is no evidence that he continued to suffer at 
this level of severity following discharge, and the next 
episode of inpatient hospitalization was not until February 
14, 1997.  Notably, his status upon discharge following his 
February 1997 hospitalization was not regarded as having 
improved much in psychiatric terms as his GAF Score remained 
unchanged.

In conclusion, the Board finds that the evidence does not 
factually show that an increase in the veteran's psychiatric 
disorder occurred prior to February 14, 1997. Therefore, the 
effective date for an increase in compensation cannot be 
earlier than this date.  The VA is bound under the 
controlling statute and regulations, which provides no basis 
for the award of an effective date earlier than February 14, 
1997. Thus, the preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.

 
ORDER

Entitlement to a 70 percent disability rating, but no higher, 
for a service connected psychiatric disorder classified as 
schizophrenia and/or post traumatic stress disorder is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an effective date earlier than February 14, 
1997, for the assignment of an increased evaluation for a 
psychiatric disorder, classified as schizophrenia and/or post 
traumatic stress disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

